Citation Nr: 0804729	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-07 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
right peripheral vestibular dysfunction.

(The issue of whether a May 10, 1950, Board of Veterans' 
Appeals decision denying service connection for defective 
right ear hearing contains clear and unmistakable error is 
addressed in a separate Board decision).

REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1943 to April 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for right 
peripheral vestibular dysfunction and assigned an initial 10 
percent rating, effective May 23, 2003.  The veteran appealed 
requesting a higher disability rating.  In September 2004, he 
testified at a hearing before the undersigned using video-
conferencing technology.  In December 2004, the Board 
remanded this claim for additional development. 


FINDING OF FACT

The veteran's right vestibular dysfunction causes dizziness 
and staggering when he walks.


CONCLUSION OF LAW

The criteria are met for a 30 percent rating for right 
vestibular dysfunction.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Code (DC) 
6204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted, the 
claim is substantiated; additional VCAA notice is not 
required with regard to downstream questions such as the 
initial evaluation and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In developing his claim, VA obtained the veteran's VA 
treatment records and private medical records from Dr. Brill.  
In addition, VA examinations were provided in September 2003 
and December 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As discussed below, the veteran has contended that the 
December 2005 examination was inadequate.  This decision is 
granting the maximum schedular rating for the disability, and 
that evaluation was actually supported by the findings on the 
examination.  The veteran has made no contentions that raise 
questions of entitlement to higher rating on an 
extraschedular basis.  Hence another examination is not 
required to enable him to substantiate the claim.  There is 
no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Peripheral vestibular disorders are evaluated under DC 6204.  
38 C.F.R. § 4.87.  A 10 percent rating is warranted when 
there is evidence of occasional dizziness.  A 30 percent 
rating is warranted when there is evidence of dizziness and 
occasional staggering.  A note under DC 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned.  Hearing impairment or suppuration are 
separately rated and combined.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

Dr. Brill's records indicate the veteran reported having 
difficulties with vertigo and locating the direction of 
sound.  The results of a May 2003 electronystagmogram (ENG) 
confirmed a diagnosis of right peripheral vestibular 
dysfunction.  In October 2003, the veteran reported problems 
with staggering.  Letters dated in December 2003 and 
September 2004 from Dr. Brill also note the veteran had 
vertigo with loss of balance.  

October 2002 VA treatment records indicate vertigo was on the 
veteran's computerized problem list, but it was noted that 
ambulation (i.e. walking) was normal.  In April 2003, his 
gait was noted as normal.  The report of the September 2003 
VA examination indicates he reported problems with 
disequilibrium, which the examiner believed to be secondary 
to his service-connected right ear hearing loss and tinnitus.  
A January 2004 VA treatment record indicates vertigo was 
asymptomatic.  His ambulation was normal.  

At the September 2004 hearing, the veteran stated that he 
staggered to the right when he walked but did not fall (4).  
He said he did not have dizziness while sitting, but did have 
problems every time he walked.

The report of the December 2005 VA examination indicates the 
veteran reported five episodes of vertigo per month and 
occasionally falling.  The examiner noted that the veteran's 
gait was unsteady, but it was difficult to determine if this 
was due to vestibular problems or the veteran's age.  The 
examiner said the veteran was able to walk in a straight line 
with a cane.  

In a January 2006 letter, the veteran disagreed with some of 
the conclusions made in the December 2005 examination report.  
He said that he did not know how often he had vertigo and 
that it was similar to asking "how many beans are there in a 
gallon jar."  He said that the examiner suggested it was 
five times per month.  The veteran also said that he does not 
walk with a cane and has never used one.  He reiterated that 
he cannot walk in a straight line for distances without 
staggering.  

The veteran is competent to testify as to the presence of 
observable symptomatology such as dizziness and staggering.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  The medical 
evidence confirms that he has right vestibular dysfunction, 
which supports the presence of these symptoms.  Therefore, 
although there is some suggestion that his vertigo has been 
asymptomatic at times, there is sufficient evidence to 
warrant a 30 percent rating.

The veteran is in receipt of a separate 10 percent rating for 
right ear hearing loss.  There have been no reports of 
suppuration or reports of a change in the hearing loss.

In this case, there is no showing that the veteran's 
disability presents such an exceptional or unusual disability 
picture so as to warrant the assignment of an initial rating 
on an extraschedular basis.  See 38 C.F.R. § 3.321.  His 
schedular evaluation is intended to compensate him for 
considerable time lost from employment consistent with that 
evaluation.  38 C.F.R. § 4.1.  The medical evidence also does 
not show frequent periods of hospitalization or other 
evidence that would render impractical the application of the 
regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Resolving all reasonable doubt in the veteran's favor, his 
claim for a higher 30 percent rating is granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

An initial rating of 30 percent for right vestibular 
dysfunction is granted, effective May 23, 2003.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


